ACCEPTED
                                                                                               03-15-00259-CV
                                                                                                       6958149
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          9/16/2015 3:43:39 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK



                          No. 03-15-00259-CV                               FILED IN
                                                                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                 IN THE                             9/16/2015 3:43:39 PM
                       THIRD COURT OF APPEALS                         JEFFREY D. KYLE
                             AUSTIN, TEXAS                                  Clerk
      ____________________________________________________________

                                      BECKY, LTD.,
                                               Appellant

                                             V.
THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

           APPELLANT’S SECOND UNOPPOSED MOTION TO
                 EXTEND TIME TO FILE REPLY BRIEF
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant, Becky, Ltd., files this Second Unopposed Motion to Extend Time

to File Reply Brief and in support would respectfully show as follows:

         1.       Appellant’s reply brief is currently due on September 17, 2015.

         2.       Appellant requests an additional fourteen (14) days to file its brief,

extending the time to October 1, 2015. Appellant will not seek any further

extensions.

AUS-6166795-1 521106/1
         3.       Appellant needs additional time to file its brief because counsel for

Appellant has been in trial before the State Office of Hearings and Appeals in

PUCT Docket Numbers 44547 and 44649, and then preparing post-trial briefs for

same.

         4.       This request is not for purpose of delay, but so that justice may be

done and this Court may be fully informed of all factual and legal information

relevant to the proper disposition of this appeal.

         WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant its Second Unopposed Motion for Extension of Time to File Reply

Brief on or before October 1, 2015.

                                              Respectfully submitted,

                                              HUSCH BLACKWELL LLP

                                              By /s/ Elizabeth G. Bloch
                                                 ELIZABETH G. BLOCH
                                                 State Bar No. 02495500
                                                 Heidi.bloch@huschblackwell.com
                                                 111 Congress Avenue, Suite 1400
                                                 Austin, Texas 78701-4093
                                                 (512) 472-5456 (Telephone)
                                                 (512) 479-1101 (Facsimile)

                                                 Leonard B. Smith
                                                 State Bar No. 18643100
                                                 lsmith@leonardsmithlaw.com
                                                 P.O. Box 684633
                                                 Austin, Texas 78768
                                                 (512) 914-3732 (Telephone)
                                                 (512) 532-6446 (Facsimile)

                                             2
AUS-6166795-1 521106/1
                                            ATTORNEYS FOR APPELLANT


                         CERTIFICATE OF CONFERENCE
      The undersigned certifies that she has consulted via email with counsel for
Appellees the City of Cedar Park and the individual Appellees, and they have
indicated that they do not oppose this motion.


                                           /s/ Elizabeth G. Bloch
                                           ELIZABETH G. BLOCH

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the 16h day of September, 2015, via the Court’s electronic filing
system and/or email to the following counsel of record:


         Cobby Caputo
         ccaputo@bickerstaff.com
         Bradley B. Young
         byoung@bickerstaff.com
         Bickerstaff Heath Delgado Acosta LLP
         3711 South MoPac Expressway
         Building One, Suite 300
         Austin, Texas 78746



                                            /s/ Elizabeth G. Bloch




                                       3
AUS-6166795-1 521106/1